

117 HR 3693 IH: Department of Veterans Affairs Continuing Professional Education Modernization Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3693IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Ms. Brownley (for herself and Mrs. Miller-Meeks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the reimbursement of continuing professional education expenses for health care professionals of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Department of Veterans Affairs Continuing Professional Education Modernization Act or the VA CPE Modernization Act.2.Improvement to reimbursement of continuing professional education expenses for health care professionals of Department of Veterans Affairs(a)ReimbursementSection 7411 of title 38, United States Code, is amended to read as follows:7411.Reimbursement of continuing professional education expenses(a)ReimbursementThe Secretary shall reimburse a full-time health care professional of the Department for expenses incurred for continuing professional education in amounts as follows:(1)With respect to a physician or dentist appointed under section 7401(1) of this title, not more than $4,000 per year.(2)With respect to an individual appointed to a position listed in section 7401(1) that is not covered by paragraph (1), not more than $2,000 per year.(3)With respect to an individual appointed to a position listed in section 7401(3), not more than $2,000 per year.(b)AdjustmentThe Secretary may from time to time adjust the dollar amounts specified in subsection (a) based upon inflation..(b)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by striking the item relating to section 7411 and inserting the following new item:7411. Reimbursement of continuing professional education expenses..